DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2021 has been entered.
 
Claims 17 and 32 are amended.
Claim 26 is canceled.
Claims 17-25, 27 and 29-34 are examined on the merits.
Response to Arguments
Applicant's arguments filed 06/17/2021 have been fully considered but they are not persuasive:
With respect to the amendment made to claim 17, Applicants argue that cited prior art does not disclose limitations presented in the amendment made to the claim, i.e. a wound contact layer, wherein the stabilizing structure is positioned between the backing layer and the wound contact layer because the 
However, while the reference of Dunn is withdrawn from the scope of rejection, the limitations presented in the amendment made to claim 17 are taught by the newly brought secondary reference of Hartwell. See the rejection in view of Hartwell (WO 2009/066106) below.
Applicants further argue that the combination of references is improper because Robinson teaches away from the combination and is incompatible with wound contact layer because the device of Robinson uses spiked protrusions to provide microstrain to the wound bed.
However, presence of wound contact layer does not preclude spiked protrusions to provide microstrain through the contact layer. Therefore, the combination of references is deemed to be proper, and the rejection is maintained.
Claim interpretation
Claim 30 requires sutures applied to the wound that is not positively claimed. Therefore, the limitation “sutures applied to the wound” has not been given patentable weight. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-24, 27-30, 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (WO 2010/075180) in view of Adie et al. (US 2011/0282309), and further in view of Hartwell (WO 2009/066106).

Regarding claim 17, Robinson discloses a negative pressure wound treatment apparatus (see Title) comprising:

a port 154 (page 12, line 5; fig. 1) for communicating negative pressure to the wound dressing; 
wherein the stabilizing structure is collapsing along x-axis and y-axis defining horizontal plan, but not along z-axis defining a vertical plan (page 13, lines 22-24), i.e.  the stabilizing structure is configured to collapse significantly more within a horizontal plane than within a vertical plane to apply a horizontal force to the skin surrounding the wound when the wound dressing is placed under negative pressure.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Robinson does not expressly disclose the apparatus comprising an absorbent layer positioned between the stabilizing structure and the backing layer, the absorbent layer comprising a through hole positioned directly beneath the port.
	Adie teaches an apparatus for dressing the wound (Abstract, lines 1-2) comprising the absorbent layer 110 ([0144], lines 1-2; fig. 1B) positioned between the wound contact layer 102 ([0137], line 3; fig. 1B) that is interpreted as being a stabilizing structure and the backing layer 140 ([0144], lines 6-7; fig. 1B), the absorbent layer 110 (fig. 1B) comprising the trough hole 146 ([0161], lines 1-2; fig. 1B) positioned directly beneath the port 145 ([0161], line 2; fig. 1B).

    PNG
    media_image3.png
    193
    623
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the apparatus of Robinson with the absorbent layer with the through hole positioned beneath the port, as taught by Adie in order to absorb liquid and avoid inhibiting of pressure applied by the absorbent layer, as motivated by Adie ([0161], lines 6-8). 
Robinson in view of Adie do not expressly disclose the apparatus, wherein stabilizing structure is configured to be placed over an area of intact body surface adjacent the wound.
Since ability to be placed over an area of intact body surface is the matter of size of the stabilizing structure, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to enlarge the stabilizing structure of Robinson/ Adie as claimed and place it over an area of intact body surface in order to provide stability in fixation of the structure. 
Robinson in view of Adie disclose the invention discussed above but does not expressly disclose the apparatus comprising a wound contact layer, wherein the stabilizing structure is positioned between the backing layer and the wound contact layer.


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to supply the system of Robinson/ Adie with the wound contact layer, as taught by Hartwell in order to hold the whole wound dressing together, as motivated by Hartwell (page 6, lines 3-5).

Regarding claim 18, Robinson discloses the stabilizing structure comprising plurality of rows of intervening members 236 (fig. 4A) configured to rotate in different directions (see fig. 4A).
Regarding claim 19, Robinson discloses the stabilizing structure comprising:
a plurality of elongate strips 290 (fig. 4A);
a plurality of intervening members 236 connected the elongate strips (fig. 4A), wherein intervening members are configured to pivot relative to the strips by use of 
wherein the plurality of elongate strips and the plurality of intervening members form a plurality of cells B (fig. 4A) defined by walls C (fig. 4A).
Regarding claims 20 and 21, Robinson discloses the system, wherein the intervening members 236 (fig. 4A) are connected to the elongate strips 290 (fig. 4A) via joint/hinge A (fig. 4A).
Regarding claim 22, Robinson discloses the system, wherein the hinges A (fig. 4A) are configured to collapse in one direction, because the stabilizing structure is disclosed as being collapsing along x-axis and y-axis defining horizontal plan, but not along z-axis defining a vertical plan (page 13, lines 22-24).
Regarding claim 23, Robinson discloses the system, wherein joints are configured to restrict the movement of the intervening members along z-axis, since joints A (fig. 4A) allow the movement around the vertical axis only (see fig. 4A).
Regarding claim 24, Robinson discloses the system, wherein the elongate strips 290 (fig. 4A) are interpreted as being rigid because the structure is disclosed as not being capable of collapsing along z-axis (page 13, lines 22-24).
Regarding claim 25, Robinson in view of Adie disclose the invention discussed except of the stabilizing structure being in the shape of an oval, but motivates to do so by disclosing that the stabilizing structure is intended to be positioned into the wound (Robinson, page 6, lines  22-24), wherein the wound 102 (Robinson, page 11, line 1) is in the shape of oval (Robinson, see fig. 1).

Regarding claim 27, Robinson discloses the system comprising an additional layer placed atop the stabilizing structure (page 11, lines 1-2) that is an acquisition distribution layer between the stabilizing structure and the backing layer, wherein the acquisition layer is made of foam (page 11, lines 4-5). 
Regarding claim 29, Robinson discloses the system comprising adhesive 118 (page 6, lines 13-14; fig. 2) attaching the wound dressing to the skin 104 (page 4, line 28; fig. 2) surrounding the wound.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Regarding claim 30, Robinson discloses the dressing comprising sutures applied to the wound (page 6, line 15), wherein, since Robinson discloses substantially the same structure as that claimed by Applicants, the structure of Robinson is interpreted as being capable of performing claimed function, i.e. to relieve stress applied to sutures applied to the wound.
Regarding claim 32, Robinson discloses the invention discussed above except of particular parameter of the stabilizing structure percentage rate in relation to its wide or long.
Robinson discloses the stabilizing structure intended to be positioned into the wound (page 6, lines 22-24) that means the particular parameter of the stabilizing structure percentage rate in relation to its wide or long depends of corresponding dimensions of the wound, and consequently, affects the level of filling the wound by the stabilizing structure, and therefore it is the matter of optimization as being result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the particular parameter of the stabilizing structure percentage rate in relation to its wide or long in order to achieve the desired level of filling the wound by the stabilizing structure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).
Regarding claim 33, Robinson discloses a method of treating a wound (see Title) with the apparatus 100 (fig. 1), comprising:
placing the wound dressing over the wound (page 5, lines 16-19) with the stabilizing structure/manifold (page 6, lines  22-24) positioned over the skin surrounding the wound;
Applying negative pressure to the wound (page 11, line 24) through the port 154 (page 12, line 5; fig. 1); and

Regarding claim 34, Robinson discloses the invention discussed above but does not expressly disclose the dressing, wherein the acquisition distribution layer comprises a through hole, the through hole positioned beneath the through hole in the absorbent layer.
Adie teaches an apparatus for dressing the wound (Abstract, lines 1-2) comprising, wherein layers 110 (fig. 1B) underlying the backing layer 140 (fig. 1B) comprising the trough hole 146 ([0161], lines 1-2; fig. 1B) positioned directly beneath the port 145 ([0161], line 2; fig. 1B).
The rationale of obviousness rejection discussed above in claim 17 is incorporated herein in its entirety.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (WO 2010/075180) in view of Adie et al. (US 2011/0282309) and Hartwell (WO 2009/066106), and further in view of Lavender et al. (US 5,562,107).
Robinson in view of Adie and Hartwell disclose the invention discussed above but do not expressly disclose the apparatus, wherein the backing layer is transparent or translucent.
Lavender teaches a wound cover, wherein the cover (backing layer) is transparent (Abstract, line 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781